DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument(s)
Applicant's arguments filed on 12/30/2020, have been fully considered but they are not persuasive.  Therefore, rejection is maintained. Regarding applicant arguments filed; the examiner summarizes the various points raised by the applicant and addresses responses individually.

Regarding Claim Rejection under 101 
Applicant argues that “the present application solves the technical problem in which it is difficult to detect false alarms in a complex system where the complex system includes a plurality of subsystems. See Specification, ¶¶ [0004]-[0005]. The present application provides a monitoring device that exhibits a high capability of detecting a state related to a system by reducing erroneous detection of errors in the complex system. Id. at ¶ [0010]”. The examiner respectfully disagrees, the claim states collecting time-series information of a plurality of items of an object to be monitored ( “a predetermined period”), divides the time-series information into pieces according to a time-series basis, and generates at least one correlation model that defines correlations between one or more of the plurality of items of the object. Furthermore, based on weights associated with the at least one correlation model, the monitoring device, can 
Applicant also argues that Example 38 of the 2019 PEG explains that the representative claim does not recite a mental process because the steps are not practically performed in the human mind. The representative claim of Example 38 is directed to a method for providing a digital computer simulation of an analog audio mixer which initializes a model, generates a random value using a pseudo random number generator and simulates a digital representation of an analog circuit. Examiner respectfully disagrees, with the underlying principle of Example 38 of the 2019 PEG, has limitation such as generating a random number using pseudo and simulates a digital representation of an analog circuit, where the instant application claims a system being monitored by the monitoring device to collect time-series data or information merely using a computer as a tool to perform the concept, which does not meaningfully integrate that judicial exception into a practical application. See MPEP § 2106.05(f).
Applicant further argues, “McRO claims were directed to an improvement in computer-related technology, namely, allowing computers to automatically produce “accurate and realistic lip synchronization and facial expressions in animated characters,” when previously the lip synchronization and facial expression in animated characters could only be produced by human animators with less accuracy. The Federal Circuit held that this above McRO claim was patent eligible under the first step of the Alice analysis because the claim recited a specific manner of accomplishing a goal, rather than an end result that covers all solutions. In particular, the Federal Circuit held that the McRO claim automated a task that was previously manually performed …Similar to the claims of McRO, the present claims are directed to improving computer capabilities because the generating of the correlation models representing correlations between the plurality of items of the object being monitored based on collecting and dividing the time-series information of the plurality of items of the object to learn the normal operation of the object, and detecting a state related to the object to reduce erroneous detection of errors results in an improved accuracy of the overall system.” McRO “accurate and realistic lip synchronization and facial expressions in animated characters,” is different than monitoring a device to collect time series information to then perform a determination based on correlated models.  It does not provide an improvement/ significantly more than the judicial exception. See MPEP § 2106.05(h).
Regarding claim Rejection under 103 
Applicant argues that the present claim 1 recites “a weight for a correlation model.” The term “weight” according to claim 1 relates to a value relating to each of the plurality of correlation models in order to select a correlation model for analysis. In addition, unlike Mikami, the present application does not limit the term “weight” to only two values (i.e., “0” and “1”). [Remarks on page 16].
Examiner respectfully disagrees. The claim recite “one or more correlation models”, therefore only one correlation model is needed for a weight. Furthermore, the claim does not specify that multiple weights are needed for multiple correlation models. Under broadest reasonable interpretation, a weight of “0” and “1” still reads on the limitation. Examiner directs the applicant to the 103 rejection below for a more detailed rejection for the whole claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.

Step 1 Analysis: Claim 1 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites inter alia:
 “divide the time- series information into pieces of time-series information obtained by associating the pieces of the time series information of the plurality of items related to an object to be monitored on a time-series basis over a predetermined period, the time-series information associated with each item among the plurality of items to be modeled is divided into the pieces of time-series information of periods, each period being shorter than the predetermined period”: this limitation encompasses the mental process of dividing observed data into portions. 
“generate correlation models representing correlations, in each of the periods, between the plurality of items of the divided time-series information”: this limitation encompasses the mental process of grouping the monitored items in periods of time-series. 
“select time-series information associated with a specific item among the plurality of item, for which weight information representing a weight for a correlation model generated satisfies a first condition of the time- series information associated with the each item, and at least one or more of the correlation models related to each item”: this limitation encompasses the mental process of selecting an item based on a condition that represents a weight. 
by applying another time-series information obtained by associating pieces of another time-series information of the plurality of items on a time-series basis during a period different from the predetermined period, to at least two or more of the correlation models related to the each item, for each of the two or more of the correlation models, determine whether the correlation represented by at least one or more of the correlation models is maintained”: this limitation encompasses the mental process of adding another time series information to a correlated model and determine the similarities and differences to determine if the correlation model is maintained. 
“apply the time-series information of the plurality of items during the different period to the at least two or more of the correlation models related to the specific each item selected to determine whether the correlations represented by the at least one or more selected model is maintained”: this limitation encompasses the mental process of adding another time series information to a correlated model and determine the similarities and differences to determine if the correlation model is maintained.
“and perform a determination related to the each item based on results of the determination whether the correlation represented by at least one or more of the correlation models is maintained”: this limitation encompasses the mental process of adding another time series information to a correlated model and determine the similarities and differences to determine if the correlation model is maintained.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The additional element of the “Collecting time-series…”, “memory configured to store instructions”, “processor configured to the instructions” and “monitored system” are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “generate correlation models representing correlations, in each of the periods between the plurality of items of divided information” amounts to no more than mere instructions to apply the exception using a generic computer component. The additional element is insignificant application, which is similar to examples of activities that the courts have found to be insignificant extra-solution activity, in accordance with Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding Claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites dividing the time-series information associated with the each item, in response to a change in state related to the each item:
• “divides the time-series information associated with the each item, in response to a change in state related to the each item."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses divides the time-series information associated with the each item, in response to a change in state related to the each item. In other words, the above limitations encompass observation and evaluation of items and providing determination. Accordingly, the claim recites an abstract idea. 

Regarding Claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites divides the time-series information associated with the each item, in response to a change in state related to the object to be monitored:
• “divides the time-series information associated with the each item, in response to a change in state related to the object to be monitored."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses dividing the time-series information associated with the each item, in response to a change in state related to the object to be monitored. In other words, the above limitations encompass observation and evaluation each item and dividing the time it was monitored. Accordingly, the claim recites an abstract idea.

Regarding Claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites divides the time-series information associated with the each item, on the basis of a predetermined number:
• “divides the time-series information associated with the each item, on the basis of a predetermined number."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses divides the time-series information associated with the each item, on the basis of a predetermined number. In other words, the above limitations encompass each item and dividing the time it was monitored based on a predetermined number, which are considered mental processes. Accordingly, the claim recites an abstract idea.

Regarding Claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites wherein the determination unit performs determination related to the each item, on the basis of at least one of the results:
• “perform the determination related to the each item, on the basis of at least one of the results."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses the determination unit performs determination related to the each item, on the basis of at least one of the results. In other words, the above limitations encompass observation and evaluation and determining the result of the monitoring which can be performed in the mind or pen and paper, which are considered mental processes. Accordingly, the claim recites an abstract idea.

Regarding Claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the determination unit determines an anomaly for the each item by determining whether a smallest one of first prediction errors for the time-series information of the plurality of items during the different period 
• "determines an anomaly for the each item by determining whether a smallest one of first prediction errors for the time-series information of the plurality of items during the different period satisfies a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the correlation models"
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses the determination unit determines an anomaly for the each item by determining whether a smallest one of first prediction errors for the time-series information of the plurality of items during the different period satisfies a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the models. In other words, the above limitations encompass observation and evaluating a predicted error during the different periods, which are considered mental processes. Accordingly, the claim recites an abstract idea.

Regarding Claim 7.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 7 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the determination unit determines an anomaly for the each item by determining whether all of first prediction errors for the time-series information of the plurality of items during the different period satisfy a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the models. Each of the following limitations:
• "determine an anomaly for the each item by determining whether all of first prediction errors for the time-series information of the plurality of items during the different period satisfy a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the correlation models."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses the determination unit determines an anomaly for the each item by determining whether all of first prediction errors for the time-series information of the plurality of items during the different period satisfy a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the models. In other words, the above limitations encompass observation and evaluation of predetermined error and predicting errors, which are considered mental processes. Accordingly, the claim recites an abstract idea.

Regarding Claim 8.

Step 1 Analysis: Claim 8 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the determination related to the each item, the determination unit selects a smallest one of first prediction errors for the time-series information of the plurality of items during the different period, for a correlation function represented by the at least one or more of the models. Each of the following limitations:
• " as the determination related to the each item, select a smallest one of first prediction errors for the time-series information of the plurality of items during the different period, for a correlation function represented by the at least one or more of the correlation models."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses the determination related to the each item, the determination unit selects a smallest one of first prediction errors for the time-series information of the plurality of items during the different period, for a correlation function represented by the at least one or more of the models. In other words, the above limitations encompass observation and evaluation prediction errors for the periods of time. Accordingly, the claim recites an abstract idea.

Regarding Claim 9.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites dividing the time-series information associated with the each item, on the basis of a plurality of division conditions, generates the at least one or more of the models related to the pieces of divided time-series information, obtains a total amount of change between the at least one or more generated model, and divides the time-series information associated with the each item, in accordance with a division condition under which the total amount of change is largest of the obtained total amount of change. Each of the following limitations:
• " divide the time-series information associated with the each item, on the basis of a plurality of division conditions, generate the at least one or more of the correlation models related to the pieces of divided time-series information, obtain a total amount of change between the at least one or more generated correlation model, and divide the time-series information associated with the each item, in accordance with a division condition under which the total amount of change is largest of the obtained total amount of change."
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. 

Regarding Claim 11.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 11 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites determining whether the at least one or more of the models matches a state related to the each item, and, upon determining that the at least one or more of the models does not match the state, providing information representing a division condition for the time-series information associated with the each item to the models generation unit and issuing a request to regenerate the model related to time-series information generated in accordance with the division condition, wherein the model generation unit generates newly divided time-series 
" determine whether the at least one or more of the correlation models matches a state related to the each item, and, upon determining that the at least one or more of the models does not match the state” 
“provide information representing a division condition for the time-series information associated with the each item”
“issue a request to regenerate the correlation model related to time-series information generated in accordance with the division condition” 
“generate newly divided time-series information on the basis of at least one or more the pieces of the divided time-series information used to generate the correlation models determined not to match, in accordance with the division condition obtained”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determining whether the at least one or more of the models matches a state related to the each item, and, upon determining that the at least one or more of the models does not match the state, providing information representing a division condition for the time-series information associated with the 

Regarding Claim 12.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 12 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
" determine whether a difference between parameters included in the at least one or more of the correlation models, which is obtained on the basis of the parameters, satisfies a second condition”
“based on determining that the difference does not satisfy the second condition, determine that the correlation model for which the difference is obtained does not match the state related to the each item”
“provide information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate the correlation models determined not to match”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determines whether a difference between parameters included in the at least one or more of the models, which is obtained on the basis of the parameters, satisfies a second condition, and, upon determining that the difference does not satisfy the second condition, determines that the model for which the difference is obtained does not match the state related to the each item, and provides information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate the models determined not to match, the above limitations encompass observation and evaluation by comparing the monitoring with each other and judging the difference of the parameters. Accordingly, the claim recites an abstract idea.

Regarding Claim 13.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 13 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites determination unit determines that the at least one or more of the models does not match the state related to the each item, and provides information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate all of the models for which the weight information related to the models satisfies a third condition. Each of the following limitations:
"determines that the at least one or more of the correlation models does not match the state related to the each item”
“provides information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate all of the correlation models for which the weight information related to the correlation models satisfies a third condition”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses determination unit determines that the at least 

Regarding Claim 14.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 14 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the determination unit presents the time-series information and a division boundary in the time-series information divided by the model generation unit, in a mode identifiable for a user. Each of the following limitations:
"present the time-series information and a division boundary in the time-series information divided by the model generation unit, in a mode identifiable for a user”.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. 

Regarding Claim 15.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 15 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the determination unit presents in a mode identifiable for a user, the time-series information of the plurality of items during the period different from the predetermined period, and at least one or more of the results of the determination used for the determination related to the each item. Each of the following limitations:
"present in a mode identifiable for a user, the time-series information of the plurality of items during the period different from the predetermined period, and at least one or more of the results of the determination used for the determination related to the each item”.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, 

Regarding Claim 16.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 16 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
"at least one or more object to be monitored communicably connected to the monitoring device via a communication network, wherein the object to be monitored obtains pieces of information concerning the plurality of items for each predetermined time interval”.
“monitoring device performs determination related to the object to be monitored based on the time-series information obtained by associating the pieces of information concerning the plurality of items related to the object to be monitored over a predetermined period”
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. For example, but for the generic computer components language, the above limitations in the context of this claim encompasses recites at least one or more object to be monitored communicably connected to the monitoring device via a communication network, wherein the object to be monitored obtains pieces of information concerning the plurality of items for each predetermined time interval, and the monitoring device performs determination related to the object to be monitored based on the time-series information obtained by associating the pieces of information concerning the plurality of items related to the object to be monitored over a predetermined period, the above limitations encompass evaluation of predetermined period of time judging the performance based on past predetermined time intervals. Accordingly, the claim recites an abstract idea.

Claim 17 recites a method to perform the device recited in claim 1. Therefore the rejection of claim 1 above applies equally here.
Claim 18 recites a non-transitory recording medium in which a computer program is stored to perform the device recited in claim 1. Therefore the rejection of claim 1 above applies equally here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 USC 103 as being unpatentable over by Thibaux et al. (US 7,716,011 B2) in view of Mikami et al. (US 2013/0227589 A1).

With respect to claim 1, 
Thibaux teaches a monitoring device comprising:
At least one memory configured to store instructions (see col 8 lines 25-35, also see fig 3 elements 304 System Ram, 306 ROM or elsewhere); and 
At least one processor (see fig 3 elements 308, Processor) configured to execute the instructions to: collect time series information related to a plurality of items from a monitored system (see e.g. Fig. 1, element 112 “Anomaly Analysis Module (AAM)”, also see col 6 line 51-67, In the network environment 202, a data collection module may comprise any functionality for monitoring the behavior of some aspect of the environment 202. Each data collection module may have a unique vantage point as to what is happening in the network environment 202. Accordingly, each data collection module may be able to monitor different types of events. For example, a data collection module can monitor any combination or permutation of: messages being sent, received, forwarded, processed, stored, and so on.); 
 divide time- series information into pieces of time-series information obtained (see e.g. Fig. 5 and Col 9 lines 52-60, “In operation 502, the AAM 112 divides the collected time-series data into multiple segments, referred to herein as "collected data segments."”) by associating the pieces of the time-series information of the plurality of items related to an object to be monitored on a time-series basis over a predetermined period (see Fig 1 and Col 4 lines 20-30, “the environment 102 may correspond to any setting that includes one or more sensors. The sensors can generate time-series data that reflects changes in the physical characteristics of the environment 102.” And Col 4 lines 43-50 “the environment 102 may provide the time-series data using one or more collection modules 104”), the time-series information associated with each item among the plurality of items to be modeled is divided into the pieces of the time-series information of periods, each period being shorter than the predetermined period (see e.g. Fig. 5 and Col 9 lines 55-61, “It is preferable to set the length of the data segments to be short enough to facilitate accurate modeling, yet not so short that normal behavior cannot be distinguished from abnormal behavior.”), generate correlation models representing correlations (see col 7 lines 19-30, “The analysis system 108 can receive the time-series data generated by the various data collection modules. The analysis system 108 can identify anomalies in this time-series data. In one case, the analysis system 108 can combine the results of different data collection modules to form aggregated time-series data.” ), in each of the period between the plurality of items of the divided time-series information (see e.g. Fig. 5 and Col 9 lines 30-44, “the result output module 114 outputs the results of the procedure 400. The results may comprise a graphical depiction of the time-series data, with anomalous events appropriately marked”) 
by applying another time-series information obtained by associating pieces of another time-series information of the plurality of items on a time-series basis during a period different from the predetermined period (see e.g. Fig. 12 and Col 4 lines 9-15, “An anomaly represents an event that departs in some noted way from a general or expected trend in the time-series data. In a classic case, an anomaly may be associated with a dramatic change in the course of the time-series data, such as an upward spike or downward dip.”), to at least two or more of the correlation models related to the each item, for each of the two or more of the correlation models, determine whether the correlation represented by at least one or more of the correlation models is maintained (see e.g. Fig. 5 and Col 13 lines 56-64, “the AAM 112 can determine how far a portion diverges from a general trend established by the time-series data (as represented by the error value) if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous”), 
apply the time-series information of the plurality of items during the different period to the at least two or more of the correlation models related to the specific item selected to determine whether the correlations represented by the at least one or more selected correlation model is maintained (see e.g. Col 13 lines 41-46, “Operation 706 determines when the iteration should terminate. In one case, the procedure terminates after a predetermined number of iterations (e.g., without limitation, 10 iterations).” and also see Col 13 lines 35-40“the AAM 112 performs the first expectation phase computations. In this operation 704, the AAM 112 labels each point of the time-series data as anomalous or normal based on its associated error value”) and perform a determination related to the each item based on results of the determination whether the correlation represented by at least one or more of the correlation models is maintained (see e.g. Fig. 5 and Col 13 lines 56-64, “the AAM 112 can determine how far a portion diverges from a general trend established by the time-series data (as represented by the error value) if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous”, also see col 4 line 43-67, collecting plurality of time-series that are associated with each other, analyzing the associated time-series to determine if the associated data maintained or have anomalies).
Thibaux do not teach select time-series information associated with a specific item among the plurality of items, for which weight information representing a weight for a correlation model generated satisfies a first condition of the time- series information associated with the each item, and at least one or more of the correlation models related to each item.
teaches select time-series information associated with a specific item among the plurality of items, for which weight information representing a weight for a correlation model generated satisfies a first condition of the time- series information associated with the each item, and at least one or more of the correlation models related to each item (see ¶ 86, “the condition object 1001a…is detected, the weight value "1.0" is configured in the field " Weight" 1023 of the weight object 1003a, 1003b coupled to the condition object 1001a, and detection of the event becomes valid”).
Both Thibaux and Mikami pertain to the problem of monitoring objects, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Thibaux and Mikami to use the time series information as taught by Thibaux to include weights for the information used to satisfy a specific condition as taught by Mikami. The motivation for doing so would be to allows a relatively large analysis time width to be used for the conclusion with a large affected range in which the difference of the period of occurrence of the event is considered to be relatively larger, and a relatively small analysis time width to be used for the conclusion with a small affected range. This prevents the failure of the event which improves the accuracy of the analysis. (See Mikami e.g. ¶ 195).

With respect to claim 2,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: divides the time-series information associated with the each item, in response to a change in state related to the each item (see e.g. Fig. 7 Element 704 and Col 13 lines 56-64, “In this operation 704, the AAM 112 labels each point of the time-series data as anomalous or normal based on its associated error value”).

With respect to claim 3,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: divides the time-series information associated with the each item, in response to a change in state related to the object to be monitored (see Fig 1 and Col 4 lines 20-30, “the environment 102 may correspond to any setting that includes one or more sensors. The sensors can generate time-series data that reflects changes in the physical characteristics of the environment 102.” And Col 4 lines 43-50 “the environment 102 may provide the time-series data using one or more collection modules 104”).

With respect to claim 4,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: divides the time-series information associated with the each item, on the basis of a predetermined number (see e.g. Fig. 7 Col 13 lines 47-51, “Operation 706 determines when the iteration should terminate. In one case, the 

With respect to claim 5,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: performs determination related to the each item, on the basis of at least one of the results (see e.g. Fig. 5 and Col 13 lines 56-64, “the AAM 112 can determine how far a portion diverges from a general trend established by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous”).

With respect to claim 6,
Thibaux and Mikami teaches the device of claim 5.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: determines an anomaly for the each item by determining whether a smallest one of first prediction errors for the time-series information of the plurality of items during the different period satisfies a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the correlation models (see e.g. Fig. 5 and Col 13 lines 56-64, “the AAM 112 can determine how far a portion diverges from a general trend established by the time-series data (as represented by the error value); if the .


With respect to claim 7,
Thibaux and Mikami teaches the device of claim 5.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: determines an anomaly for the each item by determining whether all of first prediction errors for the time-series information of the plurality of items during the different period satisfy a range defined by a predetermined error threshold, for a correlation function represented by the at least one or more of the correlation models (see e.g. Fig. 5 and Col 13 lines 56-64, “the AAM 112 can determine how far a portion diverges from a general trend established by the time-series data (as represented by the error value); if the portion diverges from the trend by more than a predetermined threshold, it can be labeled as anomalous”).

With respect to claim 8,
Thibaux and Mikami teaches the device of claim 5.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to:  as the determination related to the each item, select a smallest one of first prediction errors for the time-series information of the plurality of items during the different period, for a correlation function represented by the at least one or more of the correlation models (see e.g. Fig. 12 and Col 14 lines 34-41, “FIG. 12 shows an exemplary type of output that can be produced by various implementations of the AAM 112. The output shows the original time-series data 1202, together with a global model 1204 that the AAM 112 has fit to the time-series data 1202. The AAM 112 has marked two potentially anomalous events (1206, 1208) in the time-series data 1202. These events (1206, 1208) are associated with large and rapid changes in the time-series data 1202”).

With respect to claim 9,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: divides the time-series information associated with the each item, on the basis of a plurality of division conditions, generates the at least one or more of the correlation models related to the pieces of divided time-series information, obtains a total amount of change between the at least one or more generated correlation model, and divides the time-series information associated with the each item, in accordance with a division condition under which the total amount of change is largest of the obtained total amount of change (see e.g. Fig. 12 and Col 14 lines 34-41, “FIG. 12 shows an exemplary type of output that can be produced by various implementations of the AAM 112. The output shows the original time-series data 1202, together with a global model 1204 that the AAM 112 has fit to the time-series data 1202. The AAM 112 has marked two potentially .

With respect to claim 11,
Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: determining whether the at least one or more of the correlation models matches a state related to the each item, and, upon determining that the at least one or more of the correlation models does not match the state, providing information representing a division condition for the time-series information associated with the each item (see e.g. Fig. 12 and Col 14 lines 34-41, “the AAM 112 can classify whether each portion is anomalous (or not) based on the probability distribution under which the portion is more likely. In a maximization phase, the AAM 112 generates parameters that define the plurality of local models. In doing so, the maximization phase performs a cost-minimizing operation using the L1 measure for anomalous portions and the L2 measure for normal portions (where such portions have been labeled in the preceding expectation phase). The next iteration of the expectation phase uses the newly generated local models as a reference in re-labeling portions of the time-series data as either anomalous or normal.”); issue a request to regenerate the correlation model related to time-series information generated in accordance with the division condition, generate newly divided time-series information on the basis of at least one or more the pieces of the divided time-series information used to generate the correlation models determined not to match, in accordance with the division condition obtained (see e.g. Fig. 12 and Col 14 lines 34-41, “the AAM 112 can classify whether each portion is anomalous (or not) based on the probability distribution under which the portion is more likely. In a maximization phase, the AAM 112 generates parameters that define the plurality of local models. In doing so, the maximization phase performs a cost-minimizing operation using the L1 measure for anomalous portions and the L2 measure for normal portions (where such portions have been labeled in the preceding expectation phase). The next iteration of the expectation phase uses the newly generated local models as a reference in re-labeling portions of the time-series data as either anomalous or normal.”)

With respect to claim 12,
Thibaux and Mikami teaches the device of claim 11.
Thibaux further teaches wherein the at least one processor is configured to execute the instructions to: determines whether a difference between parameters included in the at least one or more of the correlation models, which is obtained on the basis of the parameters, satisfies a second condition, Based on determining that the difference does not satisfy the second condition, determines that the correlation model for which the difference is obtained does not match the state related to the each item, and provides information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate the correlation models determined not to match (see e.g. Col 14 lines 19-27,“the EM procedure works so long as the spline does not move so far in any single EM step that it advances to the ”).

With respect to claim 13,
Thibaux and Mikami teaches the device of claim 11.
Thibaux further teaches wherein the at least one processor is configured to execute the instructions to: when the correlation comprises at least two or more of the correlation models, determines that the at least one or more of the correlation models does not match the state related to the each item, and provide information representing the division condition for issuing an instruction to combine the at least one or more the pieces of divided time-series information used to generate all of the correlation models for which the weight information related to the correlation models satisfies a third condition (see e.g. Col 14 lines 19-27,“the EM procedure works so long as the spline does not move so far in any single EM step that it advances to the other side of a point labeled as anomalous. If need be, this can be enforced by repeatedly halving the amount by which the parameters of the spline are changed, until this condition is satisfied. As an aside, note that the continuity and smoothness constraints on the boundaries of the local models are also linear constraints, and can be included in the same series of linear equations as the L1 and L2 cost functions”).

Thibaux and Mikami teaches the device of claim 1.
Thibaux further teaches, wherein the at least one processor is configured to execute the instructions to: presents the time-series information and a division boundary in the time-series information divided, in a mode identifiable for a user (see col 10 lines 5-10 “Operation 504 may allow the user to define the degree of the local models to be fit to the collected data segments.” And Col 10 lines 49-55 “the user can specify the order of derivative that is required to match at the endpoints, e.g., first derivative, second derivative, etc. FIG. 10 shows fitting performed by the AAM 112 when boundary conditions are applied.”)

With respect to claim 15,
Thibaux teaches the device of claim 1.
Thibaux and Mikami further teaches, wherein the at least one processor is configured to execute the instructions to: presents in a mode identifiable for a user, the time-series information of the plurality of items during the period different from the predetermined period, and at least one or more of the results of the determination used for the determination related to the each item (see Fig 7 and col 12 lines 25-30 “The modeling technique repeats the above-described procedure for a predefined number of times or until it produces stable labeling results” teaches how labeling the time-series in ether a predetermined number of times or if it produce stable results).


Thibaux teaches a monitoring system comprising the monitoring device of claim 1.
Thibaux and Mikami further teaches, and at least one or more object to be monitored communicably connected to the monitoring device via a communication network (see Col 7 lines 8-12 “In addition to information that is directly communicated by the data collection modules, the network environment 202 or the analysis system 108 can infer other behavior of the network environment 202.”), wherein the object to be monitored obtains pieces of information concerning the plurality of items for each predetermined time interval , and the monitoring device performs determination related to the object to be monitored based on the time-series information obtained by associating the pieces of information concerning the plurality of items related to the object to be monitored over a predetermined period (see Fig 1 and Col 4 lines 20-30, “the environment 102 may correspond to any setting that includes one or more sensors. The sensors can generate time-series data that reflects changes in the physical characteristics of the environment 102.” And Col 4 lines 43-50 “the environment 102 may provide the time-series data using one or more collection modules 104” also see Col 13 lines 47-55 “the procedure terminates after a predetermined number of iterations (e.g., without limitation, 10 iterations).”)

Claim 17 recites a method to perform the device recited in claim 1. Therefore the rejection of claim 1 above applies equally here.
Claim 18 recites a non-transitory recording medium in which a computer program is stored to perform the device recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Thibaux also teaches the addition elements of claim 18 not recited in claim 1 comprising a recording medium in which a computer program is stored, the program causing a computer to implement the functions (see Fig 1 the analysis system 108 records one or more events and see Col 3 lines 28-30 “The strategy can be manifested in various systems, apparatuses, modules, procedures, storage mediums, data structures, and other forms.”).

				Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IMAD KASSIM/Examiner, Art Unit 2125        

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125